DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Action is in reply to the June 15, 2021 Amendment under 37 CFR 1.111, and July 26, 2021 Interview.
	After entry of the Amendment, claims 1-8 are amended, and new claims 9-10 are added.  Currently, claims 1-10 are pending for examination and consideration.

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.

July 26, 2021 Interview     
	The Examiner conducted a brief interview with the attorney of record, Blair Hoyt, on July 26, 2021.  Although no express agreement was reached concerning allowable subject matter, the interview did yield further appreciation into the claimed invention, and subject matter areas to address for advancing the application towards allowance.
	Examples of the subject matter discussed include: drafting the claim from the perspective of a “care-giver”, and adding further specificity for presentation characteristics of the “first/second operators”.

Response to Amendment
	In view of the Amendments made to the independent claims, the 35 USC 112(b) rejection concerning the language, based on an instruction from an outside, is obviated; and, accordingly withdrawn.
	However, a new 35 USC 112(b) rejection is made in terms of the newly added language in the independent claims.
Applicant's arguments filed with the amendment have been fully considered but they are not persuasive. An additional reference is added to the previously applied art, for the new claims.
Claim Objections
Claim 6 is objected to because of the following informalities:  There is a typographical error in the amended language, which is believed to be “accept”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 (independent claims) and 2-10 (dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1, for example, currently recites, inter alia, “a displayer” configured to display, and  “a controller configured to switch between a first display mode and a second display mode based on setting information, the setting information being set according to the operation of the body support apparatus,”.  
However the term displayer is not specifically set forth as being inclusive or exclusive of other control features presented with the second display mode.
Also, the setting information is not clearly set forth in the body of the claim.  Instead, it appears that setting information corresponds to an operation, with a first operator and/or a second operator.  
It would be much clearer to describe the “operation” as what the selection is, without additional functional language, i.e., a first operator and or a second operator; and identify the user of the device, i.e., a care-giver.
Independent claim 8 is rejected on the same basis as claim 1.

Appropriate correction and or amendment is required.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0235872 A1 to Newkirk et al. (hereinafter Newkirk).
With regards to claim 1, Newkirk discloses:
1. 	A terminal device (see, Fig. 2, and detailed description, including, User module 58 may be coupled to controller by links 56 and 140 or link 140 may be directly coupled to controller 54, para. 0075, that cooperates with an user module 58, that supports an input/output device 162, 164, Input device 162 includes a touch sensor in the form of touchscreen controls. Output device 164 includes a liquid-crystal or similar display. In the illustrated embodiment, output device 164 includes a high pixel density (e.g. more than 640.times.480 pixel resolution) and high contrast screen and backlighting to control the bed system 50 substantially in real time, para. 0086) to perform a first operation and a second operation (see, Fig. 14, for example, and detailed description, including, illustrates a user interface for selecting a therapy function, (A) rotation, and (B) percussion/vibration, para. 0141-0142) the terminal device comprising: 			
  	a displayer configured to display an operator controlling an operation of the body support apparatus (see, Fig. 14, [and as defined in the invention’s specification, operation buttons are examples of “operators”, page 5, line 28] therefore, the various operation “buttons” illustrated in Fig. 14, include (A) rotation, and (B) percussion/vibration, para. 01401-0142); and 
  	a controller configured to cause the terminal device to switch between a first display mode and a second display mode based on setting information, the setting information being set according to the operation of the body support apparatus, the first display mode displaying a first operator and a second operator in the displayer (see, as above, Fig. 14, simultaneously showing (A) rotation, and (B) percussion/vibration, para. 01401-0142) the first operator controlling the first operation (see, detailed description, and Fig. 14, including, control region 564 includes textual and graphical elements to communicate to the user that the region is associated with rotation therapy, para. 0142), the second operator controlling the second operation (see detailed description, and Fig. 14, including, control region 566 includes the function descriptions: a) 568, “rotation”, and b) "percussion and vibration" with labels on the user control 570 and graphical elements, para. 0143), the second display mode displaying one of the first operator or the second operator in the displayer (see, Fig. 16, and detailed description, including, illustration of the rotation therapy control region 644, para. 0145)(a similar illustration of percussion and vibration therapy could also be shown, when selected, in control region 644, para. 0145). 
With regards to claim 2, Newkirk discloses:2. 	The terminal device according to claim 1, wherein the controller is configured to cause the terminal device to,
accept a selection of the body support apparatus, 
 	display, in the displayer, an operator corresponding to the selected body support apparatus (see, Fig. 16, for example and detailed description, including, the configurable rotation settings are set off from the rest of the display screen 640 by highlighting, shading or coloration of control region 644 relative to the rest of the display screen 640. Control region 644 includes a plurality of touchscreen controls 650, 652, 654, 656, 658, 662. These controls are designed as "one touch" controls as described above, such that after a control is selected for configuring, only one touch is required by the caregiver to select the appropriate value for the control, para. 0145), and 
 	based on an operation of the operator, accept an input of a control command for the body support apparatus and transmits the control command to the selected body support apparatus according to the operation of the operator (see, Fig. 17, for example, 
With regards to claim 3, Newkirk discloses:3.  	The terminal device according to claim 2, wherein the controller is configured to cause the terminal device to,
 	acquire identification information associated with the body support apparatus (see, detailed description, including, The NaviCare.TM. system and other similar systems connect and monitor powered beds, patient supports and surfaces by sending bed and surface data to network applications for caregivers to view and receive alerts at a nurse's station, para. 0126), 	
 	accept a selection of the identification information (see, detailed description, including, The work flow alerts feature 420 of the patient support enables a caregiver or other user to pause or at least temporarily suspend the work flow alerts directly at the bedside of the patient, para. 0146), 
 	based on the identification information, display the operator in the displayer (see, detailed description, including, if the user activates the work flow alerts by pressing alerts button 432, para. 0146), and 	

With regards to claim 4, Newkirk discloses:4. 	The terminal device according to claim 1, wherein the controller is configured to cause the terminal device to,
generate the setting information, the setting information indicating a display mode of the operator, and 
display, in the displayer, the operator in the display mode indicated by the setting information (see, Fig. 22, and detailed description, including, an option is presented to the user to select a predetermined percussion and vibration therapy setting using touchscreen control 768, para. 0163). 
With regards to claim 5, Newkirk discloses:5. 	The terminal device according to claim 1, wherein the controller is configured to cause the terminal device to,
generate the setting information, the setting information indicating an enablement of the display of the operator, and 
display, in the displayer, the operator authorized in the setting information to be displayed (see, Fig. 19, and detailed description, including, When the rotation rotation therapy is started as indicated at block 604. The user display is updated as shown in Fig. 19 once the rotation therapy is in progress. Rotation status display screen 700 displays the current rotation settings in region 702, para. 155). 
With regards to claim 6, Newkirk discloses:6. 	The terminal device according to claim 1, wherein the controller is configured to cause the terminal device to,
  	accept an input of a display mode modification instruction of modifying a display mode of the operator (see, Fig. 22, and detailed description, including, Activating control 768 enables the user to select from a plurality of discrete preset choices, such as "low" at 4 bps (beats per second) and duration of 10 minutes; "medium" at 5 bps and 10 minutes duration; "high" at 5 bps and 15 minutes duration. To use the customized settings, "custom" is selected at control 768, in which case touchscreen controls 770, 776, 772, 778, 774, 780 become enabled, para. 0163), and 
  	modify the display mode of the operator when the display mode modification instruction is input (see, as above, including, to use the customized settings, "custom" is selected at control 768, in which case touchscreen controls 770, 776, 772, 778, 774, 780 become enabled, para. 0163). 
With regards to claim 7, Newkirk discloses:7.  	The terminal device according to claim 1, wherein the controller is configured to cause the terminal device to,
"custom" is selected at control 768, in which case touchscreen controls 770, 776, 772, 778, 774, 780 become enabled. If "preset" configuration is selected, the "custom" controls are disabled or grayed out, para. 0163) and 
 	transmits the one control command according to the plurality of operations of the operator (see, as above, including, "custom" is selected at control 768, in which case touchscreen controls 770, 776, 772, 778, 774, 780 become enabled, para. 0163). 
With regard to claim 8, claim 8 (a program causing a computer to execute claim) recites substantially similar limitations to claim 1 (a device claim) and is therefore rejected using the same art and rationale set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Newkirk in view of U.S. Patent Application Publication No. 2017/0143565 A1 to Childs et al. (hereinafter Childs).
With regards to claim 9, Newkirk fails to explicitly disclose
9. 	The terminal device according to claim 1, wherein the setting information includes at least one of head speed information, height speed information, combination enablement information, head operation enablement information, foot operation enablement information, height operation enablement information or bed-exit notification enablement information.
	Childs discloses: head speed information, height speed information (see, detailed description, including, the controller 102 may determine a rate of adjustment for the patient raising device 70 based on other patient conditions.  For example, skin condition may be used to control a speed at which the patient is raised by the patient raising device 70 since the patient's skin condition can determine how much shear force the patient can endure before feeling uncomfortable … controller 102 using a user input device and based on skin condition rankings, e.g., from 1 to 10, and the controller 102 may be configured to adjust the speed based on the rankings. For instance, a ranking of 1 may cause the controller 102 to slow the speed by 50% from a normal speed, para. 0095).	
	It would have been obvious to one having ordinary skill, and the teachings of Newkirk, and Childs before the effective filing date, to combine the features from Childs that include a system to control the movement speed (for adjustment purposes, and shear force the patient can endure) through, for example, skin condition rankings; with the teachings of Newkirk.  Newkirk focuses on the operation of bed-based therapies. 
	The combination of Newkirk and Childs’ features will further ensure a patient’s comfort, and effective therapeutic processes to promote the overall care and benefit.

With regard to claim 10, claim 10 (a program causing a computer to execute claim) recites substantially similar limitations to claim 9 (a device claim) and is therefore rejected using the same art and rationale set forth above.

A sampling of the prior art made of record and not relied upon and considered
pertinent to Applicants’ disclosure, includes:
	US 20160331614 A1 to Furman; Aaron Douglas et al. – discusses - According to another embodiment, a patient support apparatus is provided that includes a frame, wheels, a support surface, a plurality of components powered by a battery, a display, and a control system. The control system monitors a current charge state of the battery and displays both a first indication and a second indication on the display. The first indication indicates a first relationship of the current charge state of the battery to a first set of the plurality of components and the second indication indicates a second relationship of the current charge state of the battery to a second set of the components.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190.  The examiner can normally be reached on 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        7-29-2021